Citation Nr: 1424691	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran has served in the United States Army Reserves since 1985.  Her military service includes periods of active duty service from January 1991 to April 1991 and from January 2004 to January 2006.  She also served on active duty for training (ACDUTRA) from August 1986 to December 1986 and from June 2002 to September 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD), a stomach condition, breathing problems, and a bladder condition; and determined that new and material evidence had not been submitted to reopen claims for service connection for headaches, tinea corporis, myopia, and an abdominal hysterectomy.  

A hearing was held in August 2009, by means of video conferencing equipment with the appellant in Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.  At that hearing, the Veteran withdrew her claim of entitlement to service connection for PTSD on the record.  Therefore, the issue is not before the Board for appellate review.  38 CFR 20.204(b)(1).  

In March 2010, the Board found that there was no new and material evidence to reopen the claims of entitlement to service connection for myopia and an abdominal hysterectomy.  Therefore, these issues are no longer for appellate consideration.  However, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for headaches and that new and material evidence was not required to reopen the claim of entitlement to service connection for a skin disorder based on the new receipt of relevant service records.  38 C.F.R. § 3.156(c).  The Board also remanded the issues of entitlement to service connection for a bladder, respiratory, stomach, and skin disorders as well as the issue of entitlement to service connection for headaches for further development.  
That development was completed.  Subsequently, the Appeals Management Center (AMC) issued a July 2011 rating decision granting service connection for headaches, a bladder condition, a stomach condition, sinusitis, and allergic rhinitis.  The Board finds that the AMC's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are also no longer in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The issue of entitlement to service connection for a skin disorder was returned to the Board for appellate review, and in December 2011, the Board again remanded that issue for a further VA examination.  That examination was performed in June 2012, and the issue has since been returned to the Board for further appellate review.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veteran's Virtual VA claims file reveals records from the El Paso and Little Rock VA Medical Centers (VAMCs) for treatment dated from March 2008 to December 2011.  The AMC did not consider these treatment records in either the July 2011 or the August 2012 supplemental statements of the case (SSOCs).  However, the Veteran's representative submitted a May 2014 waiver, thereby allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  


FINDINGS OF FACT

The Veteran does not have a skin disorder that is due to an undiagnosed illness or is otherwise related to service.



CONCLUSION OF LAW

A skin disorder was not incurred in active service and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in April 2006, prior to the decision on the claim in October 2006.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the April 2006 notice letter about the information and evidence that is necessary to substantiate her claim for service connection, and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In May 2006, the Veteran identified several private healthcare providers, but specified that each had treated her for other claims pending at that time.  In June 2012, the AMC contacted her to give her another opportunity to provide authorization to release any private dermatological treatment records.  However, she did not identify any available, outstanding evidence that is pertinent to the claim being decided herein.  

The Veteran was also afforded a VA examination in June 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2012 medical opinion in this case is adequate.  As discussed below, the June 2012 opinion was predicated on a review of the claims file and all pertinent evidence of record as well as on an examination during which a history was solicited from the Veteran.  The examiner provided a complete rationale for the opinion stated, citing to the records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that the RO has complied with the Board's March 2010 and December 2011 remand directives.  Specifically, the Veteran's VA outpatient treatment records were obtained and associated with the claims file in December 2011 and June 2012.  As discussed above, the AMC contacted her regarding any outstanding private treatment records in June 2012.  Finally, she was afforded VA examinations that contained opinions regarding her skin disorder that were compliant with the remand directives.  As such, with regard to the disabilities decided herein, no further development is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  




Law and Analysis

The Veteran has contended that she currently has a skin disorder which waxes and wanes due to her exposure to environmental hazards while deployed to Southwest Asia.  At her August 2009 hearing, she testified as to having skin problems since her return from her first deployment to Southwest Asia in 1991.  At this hearing, she specified that she had been exposed to the fumes from burn pits there.  In a January 2005 Post Deployment Health Assessment Questionnaire upon return from her second deployment, she reported skin diseases and rashes, as well as exposure to burn pits and other environmental hazards.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that the disability was not incurred during military service in the Southwest theater of operations.  See 38 C.F.R. § 3.317(a)(7).  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the Veteran's service records reflect that she served in the Southwest Asia theater of operations from January 1991 to March 1991 and from January 2004 to January 2005.  Her April 1991 Desert Storm Demobilization Examination report shows a normal skin and lymphatic system, noting only a birthmark on her right hand.  At that examination, she reported no history of skin diseases.  The examiner specifically found no skin infections, unusual rashes, or insect or animal bites causing a reaction.  

As mentioned above, the Veteran continued to serve in the United States Army Reserve until her second deployment.  Those treatment records include a January 1995 examination report showing a normal skin and lymphatic system, again noting only the birthmark on the back of her right hand.  At that examination, she reiterated that her medical history did not include skin diseases.  Those reserve treatment records also include April 1995 emergency room treatment for a rash on her arms and legs assessed as contact dermatitis.  In April 1995 and May 1995 follow-up treatment, the Veteran reported that the rash came on after spraying for ants.  In June 1995, the Veteran sought treatment for seborrhea of the scalp, and in October 1995, she reported a history of dandruff best controlled by Nizoral shampoo.  

During the period between her first and second deployments, the Veteran also participated in April 1995 and June 1995 Persian Gulf Registry Examinations.  In April 1995, she reported itchy dry skin, dry coarse hair, brittle nails, and recurrent rashes, with a history of skin diseases.  At the June 1995 examination, she reported exposure to oil field fires and insect bites while deployed to Southwest Asia, specifying that the discolored skin on her arms was due to insect bites at Fort Chaffee.  Her comments at the June 1995 examination are consistent with both her April 1991 Desert Storm Demobilization Examination and April 1995 follow up treatment for hyperpigmentation associated with spraying for ants at Fort Chaffee.  

In January 2004, the Veteran deployed for the second time.  Her January 2005 Post Deployment Health Assessment reported skin diseases and rashes both while deployed and at the time of the examination.  She also listed exposure to pesticides, smoke from burning trash, exhaust, smoke screen, solvents, paints, ionizing radiation, radar, industrial pollen, and sand.  She described the bright sunlight as causing skin problems as well.  

Following her second deployment, the Veteran remained on active duty until January 2006.  Those treatment records include a June 2005 examination, where the examiner noted a normal skin and lymphatic system other than a healed Cesarean section scar.  At that examination, the Veteran reported a history of reactions to fire ants and an occasional rash on her face.  The Veteran also sought treatment through the Little Rock VA Medical Center (VAMC) following her second deployment, until she moved to Texas in early 2010.  The only mention of dermatological problems in these post-service VA treatment records is the Veteran's November 2008 subjective report of a persistent papular or nodular rash that comes and goes.  The treating nurse made no independent verification of the rash.  

In July 1997, April 2010, and June 2012, the Veteran had VA examinations in connection with this claim.  At the July 1997 examination, the Veteran reported a rash that has waxed and waned since 1992 or 1993, but the examiner noted no rash present at the time of the examination.  However, he made a finding of likely past tinea corporis.  The VA examiner also put the Veteran on the Dermatology Clinic's immediate recall list for evaluation and treatment in the future during an outbreak, but there is no record that the ever Veteran utilized this option.  

At the April 2010 VA examination, the examiner reviewed the Veteran's claims file and noted the lack of any treatment for a dermatological condition in the past three years.  The Veteran again reported a rash with onset in 1992 or 1993.  The examiner objectively noted no skin disease at the time of the examination, and therefore, made no diagnosis and offered no opinion.  

At the June 2012 VA examination, the examiner also reviewed the Veteran's claims file, including her medical history and service in Southwest Asia in both 1991 and 2004.  The Veteran again reported a rash with onset in 1992 or 1993 and treatment with a dermatologist in June 1995 and October 1995, consistent with her reserve service records related to seborrhea of the scalp.  She specified that she has four to six episodes of the rash per year, lasting up to a week, and described these rashes as bumps rather than blisters.  However, she denied any treatment for an outbreak or debilitating episodes in the past year.  While the examiner had noted her treatment in the mid 1990s for known skin conditions, she found no current evidence of any of those conditions at the examination.  She concluded by offering a negative opinion on the possibility of service connection for an undiagnosed illness, based on the lack of supportive data from the past few years.  

The Veteran's April 1991 Desert Storm Demobilization Examination verifies that her skin disorder did not have its onset during her first deployment.  Further, the Veteran has never reported that it did.  At each of her VA examinations, she reported the onset of her rashes in 1992 or 1993.  Her reserve treatment records from the period following her first deployment to Southwest Asia show contact dermatitis and hyperpigmentation in April 1995 and May 1995 associated with spraying for ants at Fort Chaffee, Arkansas.  Therefore, service connection as an undiagnosed illness is not warranted given the known diagnosis and affirmative evidence relating those diagnoses to an inactive period of service in Arkansas rather than a period of active duty in Southwest Asia.  

However, the Veteran did report a history of recurrent rashes and skin diseases in an April 1995 Persian Gulf Registry Examination.  The Board also acknowledges the Veteran's contentions at her VA examinations regarding the onset of skin rashes in 1992 or 1993.  The Veteran is certainly competent to report as to the observable symptoms she experiences, as well as when a medical provider provided a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's April 1995 statement at the Persian Gulf Registry Examination and at her three VA examinations are inconsistent with her other statements in April 1995, May 1995, and June 1995, which specifically relate her skin disorders at that time to spraying for ants at Fort Chaffee.  In the evaluation of the evidence, VA adjudicators may properly consider internal inconsistencies, facial implausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  In light of the Veteran's report of medical history at the June 1995 Persian Gulf Registry Examination and June 2005 physical as including reactions to insect bites, it seems most likely that the Veteran's rashes in 1995 were related to insects at Fort Chafee during a period of inactive duty rather than an undiagnosed illness associated with her active duty in Southwest Asia.  

In January 2004, the Veteran deployed to Southwest Asia again.  She did not have a second Demobilization Examination following that deployment, but she did fill out the January 2005 Post Deployment Health Assessment reporting skin diseases and rashes both while deployed and at the time of the examination.  As the Veteran had no examination at that time and did not seek treatment for her rashes while deployed, there is no indication that these rashes were clinically diagnosed.  

However, the Veteran did have an examination in June 2005 while still on active duty.  At that time, the examiner reported a normal skin and lymphatic system other than a healed Cesarean section scar.  The Veteran again reported a history of reactions to fire ants and an occasional rash on her face.  While the Veteran is competent to report the symptoms of a rash in both January 2005 and June 2005, and these statements are credible as they are consistent with each other, the examiner's report of normal skin shows that the rashes were not chronic under the definition of 38 C.F.R. § 3.317(a)(4).  Measuring a 6-month period from January 2005 as the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest, spans to July 2005.  Within that 6 month period, the June 2005 examiner found no objective indications of chronic disability.  Further, the Veteran sought no other treatment for a skin disorder within that 6-month period, yet was still on active duty at the time.  

Chronologically, the next mention of a skin disorder in the record is November 2008 when the Veteran again reported a history of persistent papular or nodular rash to the Little Rock VAMC.  This was over two years later, and there is still no objective indication of any signs or symptoms related to a skin disorder in the VA treatment records.  This also cannot be considered chronic under 38 C.F.R. § 3.3.17(a)(4).  There is no other indication in the Little Rock VAMC treatment records of any dermatological treatment.  

The April 2010 VA examiner noted this lack of any treatment for rashes in the past three years in her review of the Veteran's claims file.  The June 2012 VA examiner noted the lack of any medical treatment for a skin disorder in the year prior to that examination.  The Veteran explained that her rashes clear up by the time she gets to see a doctor and had expressed that sentiment previously at her August 2009 hearing.  The June 2012 VA examiner suggested obtaining photographs and reporting to a medical facility immediately when the condition reappears.  The July 1997 VA examiner had similarly put the Veteran on an immediate recall list so that she could be evaluated during a break out.  Unfortunately, the Veteran has never taken any of these suggestions.  Following the Board's December 2011 remand, the AMC also contacted the Veteran with a specific request for any private treatment records, and there is no indication that she has ever responded.  

The only evidence of an undiagnosed skin disorder are the Veteran's lay reports at the April 1995 and June 1995 Persian Gulf Registry Examinations, in the January 2005 Post Deployment Health Assessment, June 2005 physical examination report, in her November 2008 report of medical history to the Little Rock VAMC, in her statements to each of the three VA examiners, and in her August 2009 testimony.  There are no objective indications of a chronic disability in the medical sense, and no non-medical indications with independent verification.  The Veteran did submit a December 1997 lay statement from a friend who recalled her April 1995 rash.  However, as discussed above, the contemporaneous medical records indicate that the rash was due to spraying for ants at Fort Chafee during inactive duty with the Army Reserve.  There has been no independent verification of an undiagnosed illness manifested by skin rashes related to the Veteran's service in Southwest Asia.  The available evidence also does not establish that the disorder would have manifested to a compensable degree.  Accordingly, the Board finds that the Veteran is not entitled to service connection for a skin disorder due to an undiagnosed illness.

Nevertheless, the Board must also consider direct service connection for any known skin disorder of record.  The reserve treatment records show seborrhea of the scalp in June 1995 and October 1995.  However, there is no indication in the service treatment records that the Veteran was initially diagnosed or treated for this condition in any period of active duty, and there is no indication that the Veteran currently has this condition in any of the VA examination reports.  The July 1997 VA examiner only made a finding of likely past tinea corporis, without current diagnosis.  The April 2010 VA examination found no current condition.  The June 2012 VA examiner reported no evidence of eczema, seborrhea, or tinea.  The Veteran's active duty treatment records similarly include no examination yielding a diagnosis for a skin condition.  Further, the Veteran's VA treatment records show no diagnosis for a current skin condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, direct service connection for a skin disorder must be denied as well.  

For the foregoing reasons, the weight of the competent and credible evidence shows that the Veteran does not have a skin disorder that is due to an undiagnosed illness or is otherwise related to service.


ORDER

Entitlement to service connection for a skin disorder is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


